Case 19-15435-elf   Doc 44   Filed 01/08/20 Entered 01/08/20 10:49:54   Desc Main
                             Document Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:James J. Gutpelet                 :   CHAPTER 13
      xxx-xx-6183                       :
      Elizabeth Anne Gutpelet           :   CASE NO. 19-15435-ELF
      xxx-xx-9013                       :   HEARING DATE: 12/17/2019
      315 Francis Avenue                :   TIME: 1:00 P.M.
      Norristown PA 19401               :   LOCATION: COURT ROOM No. 1
                                        :   United States Bankruptcy Ct.
             Debtors                    :   900 Market St., 2nd Floor
                                        :   Philadelphia, PA 19107
                                        :

                                     ORDER

     AND NOW, this 8th day of January 2020, upon consideration of

the Objection of the Debtors to the proof of claim of American

Credit Acceptance LLC, claim No. 8, and after a hearing, and for
the reasons stated in court, it is hereby ORDERED that the

Objection is OVERRULED WITHOUT PREJUDICE to the rights of both

parties with respect to the determination of the appropriate rate

of interest to be paid on the claim upon confirmation of a

chapter 13 plan, that determination being reserved for the

hearing on confirmation of the plan.




                                 ______________________________________
                                  ERIC L. FRANK
                                  U.S. BANKRUPTCY JUDGE
